PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4872
DENISE PATTERSON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                            (CR-00-31)

                      Argued: November 2, 2001

                      Decided: January 22, 2002

  Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.



Affirmed by published opinion. Judge Traxler wrote the opinion, in
which Judge Widener and Judge Wilkins joined.


                             COUNSEL

ARGUED: Michael Morchower, MORCHOWER, LUXTON &
WHALEY, Richmond, Virginia, for Appellant. John Staige Davis, V,
Assistant United States Attorney, Richmond, Virginia, for Appellee.
ON BRIEF: Helen F. Fahey, United States Attorney, Richmond, Vir-
ginia, for Appellee.
2                    UNITED STATES v. PATTERSON
                             OPINION

TRAXLER, Circuit Judge:

   Denise Patterson pled guilty to violating 18 U.S.C.A. § 922(g)(3)
(West 2000) by possessing a firearm while using marijuana, but she
reserved the right to appeal the district court’s order denying her
motion to suppress the firearm. We affirm, albeit for a different rea-
son than that given by the district court.

                                  I.

   In the summer of 1997, the federal Drug Enforcement Administra-
tion ("DEA") began investigating the possibility of a narcotics con-
spiracy in Richmond, Virginia involving, among others, Denise
Patterson. From mid-1999 to the beginning of 2000, agents conducted
surveillance of Patterson’s residence at 2502 Haden Avenue ("the Pat-
terson property") "[p]robably in excess of thirty times." J.A. 74.

   Located in a residential neighborhood, Haden Avenue is a paved
street which has neither sidewalks nor curbs. As a consequence, the
yards of the houses along the street extend for the most part all the
way to the edge of the street. The occupants of the Patterson residence
utilized the area between their front steps and the street as a parking
pad, which they joined to their driveway to create a reverse "L" for
cars at their house. Both the parking area and the driveway were
gravel, with each appearing to be a seamless part of the other.

   While conducting surveillance of the Patterson property, DEA
agents observed that the gravel area abutting Haden Avenue in front
of the residence on the Patterson property was routinely used for
parking by Patterson and her guests, and by no one else. The agents
repeatedly observed a Toyota RAV vehicle, which they later learned
was owned by Patterson, parked there. The agents also repeatedly
observed several other vehicles parked in the gravel area, but were
able to connect each of them to different Patterson acquaintances. At
no time did the agents observe a vehicle belonging to anyone other
than Patterson or one of her guests parked in the gravel area.
                     UNITED STATES v. PATTERSON                       3
   The DEA later obtained a valid search warrant authorizing the
search of "the property or premises known as . . . 2502 Haden Ave-
nue, Richmond, Virginia." J.A. 34. When agents arrived to execute
the warrant, the Toyota RAV vehicle belonging to Patterson was
again parked in the gravel area. After inspecting the house, the agents
searched Patterson’s Toyota, believing that the gravel area in front of
the house was on the premises of 2502 Haden Avenue and thus within
the scope of the search warrant. Agents discovered a firearm in the
vehicle, and Patterson was subsequently charged with being an
unlawful user of marijuana in possession of a firearm.

   Prior to trial, the Patterson property was surveyed at the request of
defense counsel. It was determined that the gravel area in front of Pat-
terson’s residence where the Toyota was parked was not, in fact, part
of the same property. Rather, the gravel area was discovered to be a
part of the city-owned property adjacent to the Haden Avenue road-
way. Because the warrant did not identify the property as that of the
city and did not refer to any vehicles parked on city property, defense
counsel moved to suppress the firearm discovered in Patterson’s vehi-
cle as the fruit of an unlawful search. The district court viewed the
issue as dependent on the legal concept of curtilage. See Oliver v.
United States, 466 U.S. 170, 180 (1984) ("[C]urtilage is the area to
which extends the intimate activity associated with the sanctity of a
man’s home and the privacies of life, and therefore has been consid-
ered part of the home itself for Fourth Amendment purposes.") (cita-
tion and internal quotation marks omitted); see also United States v.
Stanley, 597 F.2d 866, 869-70 (4th Cir. 1979) (noting that a search
warrant for a home includes that home’s curtilage). The district court
concluded that the gravel parking pad was not part of the "curtilage-
in-fact," but upon finding the area in question to be part of the
"curtilage-in-law," it determined the search was proper.

                                  II.

   In this case, we need not address the curtilage issue. Rather,
because the record adequately establishes the objective reasonable-
ness of the agents’ interpretation of the scope of the warrant, we
affirm on the basis of the Supreme Court’s decision in Maryland v.
Garrison, 480 U.S. 79 (1987). See Ostrzenski v. Seigel, 177 F.3d 245,
253 (4th Cir. 1999) (noting that in conducting our review of the dis-
4                     UNITED STATES v. PATTERSON
trict court’s ruling, we may affirm the court’s order on "any ground
supported by the record even if it is not the basis relied upon by the
district court").

   In Garrison, police officers obtained and executed a warrant to
search Lawrence McWebb and "the premises known as 2036 Park
Avenue third floor apartment." Garrison, 480 U.S. at 80. At the time
the police applied for the warrant and at the time they conducted the
search pursuant to the warrant, they believed, based on a reasonable
investigation that included checking utility company records, that
McWebb’s was the only apartment on the third floor. It turned out
that the third floor was divided into two apartments, one occupied by
McWebb and the other by Harold Garrison. When officers entered the
vestibule of the third floor to execute the search warrant, the doors off
the hallway were open. Thus, at the time police began the search,
there was nothing to indicate that there was more than one apartment
on the third floor. Accordingly, officers searched Garrison’s apart-
ment, believing it to be part of McWebb’s apartment. Upon realizing
their mistake, the officers ceased the search of Garrison’s apartment,
but by that time they had already found contraband in the apartment.
The contraband subsequently provided the basis for Garrison’s con-
viction on state narcotics charges. See id. at 80-82.

   On appeal, the Supreme Court declined to rule that the search of
Garrison’s apartment and the seizure of contraband there violated the
Fourth Amendment. See id. at 88-89. In doing so, the Court recon-
firmed "the need to allow some latitude for honest mistakes that are
made by officers in the dangerous and difficult process of . . . execut-
ing search warrants," id. at 87, so long as "the mistakes [are] those of
reasonable men, acting on facts leading sensibly to their conclusions
of probability." Id. at n.11 (internal quotation marks omitted).
"[S]ufficient probability, not certainty," the Court observed, "is the
touchstone of reasonableness under the Fourth Amendment." Id. at 87
(internal quotation marks omitted). Concluding that the question of
whether the search of Garrison’s apartment was constitutional "de-
pend[ed] on whether the officers’ failure to realize the overbreadth of
the warrant was objectively understandable and reasonable," id. at 88,
the Court found that the officers’ conduct passed muster because
"[t]he objective facts available to the officers . . . suggested no dis-
tinction between McWebb’s apartment and the third-floor premises."
                      UNITED STATES v. PATTERSON                        5
Garrison, 480 U.S. at 88. The Court observed that "[p]rior to the offi-
cers’ discovery of the factual mistake, they perceived McWebb’s
apartment and the third-floor premises as one and the same; therefore
their execution of the warrant reasonably included the entire third
floor." Id. Thus, the Court held that "the officers’ conduct was consis-
tent with a reasonable effort to ascertain and identify the place
intended to be searched," id., and that their conduct did not offend the
Fourth Amendment. See id. at 88-89.

   Like the Supreme Court in Garrison, we have little trouble con-
cluding that the DEA agents investigating the Patterson property held
an objectively reasonable belief that the gravel area in front of that
property was part of the premises encompassed within their warrant.
"The objective facts available to the [agents] . . . suggested no distinc-
tion between" the Patterson property and the gravel area between the
house and the road. Id. at 88. Given the agents’ observations during
surveillance, and the absence of any indication to the contrary, their
belief that the gravel parking area was part of the Patterson property
was objectively reasonable. And because the agents mistakenly per-
ceived the Patterson property and the gravel parking area in front of
that property as one and the same, "their execution of the warrant rea-
sonably included" the gravel parking pad. Id.

   The only way the agents could have known that the gravel parking
pad was actually titled in the city would have been to have had the
land surveyed, but the Fourth Amendment does not require the offi-
cers to take such measures as a matter of course. Cf. Garrison, 480
U.S. at n.14 (refusing to require police to conduct a preliminary sur-
vey of the premises in order to determine the precise scope of the
warrant so long as police are otherwise able to obtain "a reasonably
detailed warrant"). Again, the touchstone of the Fourth Amendment
inquiry is "sufficient probability, not certainty." Id. at 87 (internal
quotation marks omitted). The agents in this case "act[ed] on facts
leading sensibly to their conclusion[ ]" that there was a sufficient
probability that the gravel parking pad was part of the premises at
2502 Haden Avenue. Id. at n.11 (internal quotation marks omitted).
Moreover, "the [agents’] conduct was consistent with a reasonable
effort to ascertain and identify the place intended to be searched," id.
at 88, and thus their search did not violate the Fourth Amendment.
6                    UNITED STATES v. PATTERSON
   Finally, the fact that the Toyota RAV vehicle was not itself listed
in the search warrant does not require exclusion of the firearm from
evidence. Where a warrant authorizes the search of an entire property
or premises, the scope of the warrant includes automobiles on the
property or premises that are owned by or are under the dominion and
control of the premises owner or which reasonably appear to be so
controlled. See United States v. Gottschalk, 915 F.2d 1459, 1461
(10th Cir. 1990). The Toyota RAV was owned by Patterson, the
owner of the subject premises, and agents had an objectively reason-
able belief that the vehicle was parked on the Patterson property.
Thus, Patterson’s vehicle was within the scope of the search warrant,
and the search of the vehicle did not violate the Fourth Amendment.

                                 III.

   In sum, because the agents’ belief that the gravel parking area was
part of the Patterson property was an objectively reasonable one, their
interpretation of the scope of the warrant to include Patterson’s vehi-
cle, which was parked there, was also objectively reasonable. Because
the agents’ conduct was at all times objectively reasonable, we affirm
the district court’s order denying Patterson’s motion to suppress the
firearm that was discovered in her vehicle.

                                                          AFFIRMED